Exhibit 10.3

PERFORMANCE GUARANTY

This PERFORMANCE GUARANTY (this “Agreement”) dated as of February 21, 2012, is
between MYLAN INC., a Pennsylvania corporation (“Performance Guarantor”), and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as agent (“Agent”) on
behalf of the Purchasers and other Secured Parties, from time to time, under the
Receivables Purchase Agreement (as defined below) (each, including Agent, a
“Beneficiary” and, collectively, the “Beneficiaries”). Capitalized terms used
and not otherwise defined in this Agreement are used as defined in, or by
reference in, the Receivables Purchase Agreement dated as of the date hereof
among Mylan Securitization LLC (“Seller”), Mylan Pharmaceuticals Inc.
(individually, “MPI”, and as initial servicer, “Servicer”), Agent, the various
Purchasers from time to time party thereto, the various Purchaser Agents from
time to time party thereto and LOC Issuers from time to time party thereto (the
“Receivables Purchase Agreement”). The interpretive provisions set out in
Appendix A of the Receivables Purchase Agreement shall be incorporated herein
and applied in the interpretation of this Agreement.

Section 1. Undertaking. For value received by it and its Affiliates, Performance
Guarantor hereby absolutely, unconditionally and irrevocably assures and
undertakes (as primary obligor and not merely as surety) for the benefit of the
Beneficiaries the due and punctual performance and observance by Originator, MPI
and Servicer (and any of their respective successors and assigns in such
capacity which is an Affiliate of or successor to Performance Guarantor) of all
their respective covenants, agreements, undertakings and indemnities (including,
in each case, those related to the breach by Originator, MPI or Servicer, as
applicable, of its respective representations and warranties), whether monetary
or non-monetary and regardless of the capacity in which incurred (including all
of its payment, repurchase, Deemed Collection, indemnity and similar
obligations), under the Transaction Documents (collectively, the “Guaranteed
Obligations”), irrespective of: (A) the validity, binding effect, legality,
subordination, disaffirmance, enforceability or amendment of, or waiver of
compliance with, this Agreement, the Transaction Documents, or any related
documents, (B) any change in the existence or structure of, or the bankruptcy or
insolvency of, Seller, Originator, Servicer or any other Person, (C) any
extension, renewal, settlement, compromise, exchange, waiver or release in
respect of any Guaranteed Obligation (or any collateral security therefor,
including the Collateral sold or contributed by such Originator under the Sale
Agreement) or any party to this Agreement, the Transaction Documents or any
related document, (D) the existence of any claim, set-off, counterclaim or other
right that Performance Guarantor or any other Person may have against Seller,
Originator, Servicer or any other Person, (E) any impossibility or
impracticability of performance, illegality, force majeure, any act of
Governmental Authority or any other circumstance that might otherwise constitute
a legal or equitable discharge or defense available to, or provides a discharge
of, Performance Guarantor, (F) any Law affecting any term of any of the
Guaranteed Obligations, or rights of Agent or any other Beneficiary with respect
thereto, (G) the failure by Agent or any Secured Party to take any steps to
perfect and maintain perfected its interest in any Collateral or (H) any failure
to obtain any authorization or approval from or other action by or to notify or
file with, any Governmental Authority required in connection with the
performance of the Guaranteed Obligations.



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, Performance Guarantor agrees
that if Originator, MPI or Servicer shall fail in any manner whatsoever to
perform or observe any of its Guaranteed Obligations when the same shall be
required to be performed or observed under any applicable Transaction Document,
then Performance Guarantor will itself duly and punctually perform or observe or
cause to be performed or observed such Guaranteed Obligations. Performance
Guarantor hereby expressly waives diligence, presentment, demand, protest or
notice of any kind whatsoever, as well as any requirement that the Beneficiaries
exhaust any right to take any action against Seller, Originator, MPI or Servicer
or any other Person (including the filing of any claims in the event of a
receivership or bankruptcy of any of the foregoing), or with respect to any
collateral or collateral security at any time securing any of the Guaranteed
Obligations, and hereby consents to any and all extensions of time of the due
performance of any or all of the Guaranteed Obligations. Performance Guarantor
agrees that it shall not exercise or assert any right which it may acquire by
way of subrogation under this Agreement unless and until all Guaranteed
Obligations shall have been indefeasibly paid and performed in full. Performance
Guarantor also hereby expressly waives all other defenses it may have as a
guarantor or a surety generally or otherwise based upon suretyship or impairment
of collateral in connection with the Guaranteed Obligations whether in equity or
at law. Performance Guarantor agrees that its obligations hereunder shall be
irrevocable and unconditional. For the sake of clarity, and without limiting the
foregoing, it is expressly acknowledged and agreed that the Guaranteed
Obligations do not include the payment or guaranty of any amounts to the extent
such amounts constitute recourse with respect to a Pool Receivable by reason of
the bankruptcy or insolvency, or the financial or credit condition or financial
default, of the related Obligor.

Section 2. Confirmation. Performance Guarantor hereby confirms that the
transactions contemplated by the Transaction Documents have been arranged among
Seller, Originator, MPI and Servicer and the Beneficiaries, as applicable, with
Performance Guarantor’s full knowledge and consent. Performance Guarantor hereby
confirms that it directly or indirectly owns through one or more subsidiaries
100% of the voting stock or membership interests of each of Originator, MPI and
Servicer. Performance Guarantor agrees to notify each Beneficiary in the event
that it ceases to directly or indirectly own 100% of the voting stock or
membership interests of Originator, MPI and Servicer.

Section 3. Representations and Warranties. Performance Guarantor represents and
warrants to each of the Beneficiaries as of the date hereof, and on the date of
each Purchase and Reinvestment, as follows:

(i) Organization and Good Standing. It has been duly organized and is validly
existing as a corporation in good standing under the Laws of its jurisdiction of
organization, with power and authority to own its properties and to conduct its
business as such properties are presently owned and such business is presently
conducted and had at all relevant times, and now has, all necessary power,
authority and legal right to perform its obligations under this Agreement and
the other Transaction Documents to which it is a party in any capacity, except
where failure would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

2



--------------------------------------------------------------------------------

(ii) Due Qualification. It is duly qualified to do business as a foreign
corporation in good standing, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business requires such qualifications, licenses or approvals,
except where failure would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(iii) Power and Authority; Due Authorization. It (i) has all necessary power,
authority and legal right to (A) execute and deliver this Agreement and the
other Transaction Documents to which it is a party in any capacity, (B) carry
out the terms of and perform its obligations under this Agreement and the
Transaction Documents to which it is a party and (ii) has duly authorized by all
necessary corporate action the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party in any
capacity.

(iv) Binding Obligations. This Agreement constitutes, and each other Transaction
Document to be signed by it when duly executed and delivered by it will
constitute, a legal, valid and binding obligation of it, enforceable against it
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, and other similar Laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at Law.

(v) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents and the fulfillment of the terms
hereof and thereof will not (i) conflict with, result in any breach or (without
notice or lapse of time or both) a default under (A) its articles or certificate
of incorporation or by-laws, or (B) any indenture, loan agreement, asset
purchase agreement, mortgage, deed of trust, or other agreement or instrument to
which it is a party or by which it or any of its properties is bound,
(ii) result in the creation or imposition of any Adverse Claim upon any of its
material properties pursuant to the terms of any such indenture, loan agreement,
asset purchase agreement, mortgage, deed of trust, or other agreement or
instrument, to which it is a party or by which it or any of its properties is
bound or (iii) violate any Law applicable to it of any Governmental Authority
having jurisdiction over it or any of its properties; except with respect to any
violation or default referred to in clauses (i)(B) or (iii) above, to the extent
that such violation or default could not reasonably, individually or in the
aggregate, be expected to have a Material Adverse Effect.

(vi) No Proceedings. (i) No actions, suits or proceedings are pending or, to the
best of its knowledge, threatened before, and no investigations, injunctions,
decrees or other decisions have been issued or, to the best of its knowledge,
will be issued by any Governmental Authority, that could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, other than
the Disclosed Matters only if such Disclosed Matters could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect of
the type described in clauses (a) through (c) of the definition thereof), and
(ii) no threat by any Person has been made to attempt to (A) invalidate this
Agreement or any other Transaction Document to which it is a party, (B) prevent
the servicing of the Receivables or the consummation of the purposes of this
Agreement or of any of the other Transaction Documents to which it is a party,
and (C) obtain any injunction, decree or other decision against Seller, MPI,
Servicer, Originator or Performance Guarantor that could reasonably be expected
to have, individually or in the

 

3



--------------------------------------------------------------------------------

aggregate, a Material Adverse Effect (and solely with respect to this clause
(C) and solely with respect to MPI, Servicer, Originator or Performance
Guarantor, the Disclosed Matters and only if such Disclosed Matters could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect of the type described in clauses (a) through (c) of the
definition thereof) or would prevent it from conducting its business operations
related to the Receivables, its servicing of the Receivables or the performance
of its duties and obligations hereunder or under the other Transaction Documents
to which it is a party.

(vii) Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required for the
due execution, delivery and performance by it of this Agreement or any other
Transaction Document to which it is a party or the transactions contemplated
thereby, except for the filing of the UCC financing statements referred to in
Article V of the Receivables Purchase Agreement, all of which, at the time
required in such Article V, shall have been duly made and shall be in full force
and effect.

(viii) Compliance with Law. It is in compliance with all applicable Law, except
where such noncompliance would not, individually or in the aggregate, have a
Material Adverse Effect.

(ix) ERISA. Performance Guarantor and its respective ERISA Affiliates have
fulfilled their respective obligations under the minimum funding standards of
ERISA and the Code with respect to each Plan and are in compliance in all
material respects with the applicable provisions of ERISA, and have not incurred
any liability to the PBGC under Title IV of ERISA other than a liability for
premiums under Section 4007 of ERISA. No steps have been taken by any Person to
terminate any Plan the assets of which are not sufficient to satisfy all of its
benefit liabilities under Title IV of ERISA.

Section 4. Covenants. Performance Guarantor covenants and agrees that, from the
date hereof until all Guaranteed Obligations are indefeasibly paid and satisfied
in full, it shall observe and perform all of the following covenants:

(i) Compliance with Laws, Etc. It shall comply with all applicable Laws with
respect to it, except to the extent such non-compliance would not and could not
reasonably be expected to have a Material Adverse Effect.

(ii) Preservation of Corporate Existence. It shall preserve and maintain its
corporate existence, rights, franchises and privileges in the jurisdiction of
its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where the failure to preserve and
maintain such existence, rights, franchises, privileges and qualifications would
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(iii) Mergers, Sales, Etc. It shall not undergo a Mylan Change of Control, or
sell, lease or otherwise transfer all or substantially all of its assets to, any
other Person.

(iv) Substantive Consolidation. It shall and shall cause Originator, Servicer
and Seller (and any of their respective successors and assigns in such capacity
which is an Affiliate of or

 

4



--------------------------------------------------------------------------------

successor to Performance Guarantor) to observe and comply with each of the
separateness covenants described in Sections 7.6(a), 7.6(g) and 7.8 of the
Receivables Purchase Agreement and Section 5.1(c) of the Sale Agreement, as
applicable. Each such section is hereby incorporated herein by reference with
respect to Performance Guarantor and, as such, shall apply to Performance
Guarantor.

(v) Cooperation. It shall cooperate with Originator, Servicer, Seller, Agent and
each other Beneficiary, as applicable, and the designated accountants or
consultants with respect to each inspection and audit required or permitted to
be undertaken pursuant to Sections 7.2(e) and 7.5(f) of the Receivables Purchase
Agreement.

(vi) Reporting Requirements. It shall, unless Agent and each Purchaser Agent
shall otherwise consent in writing, furnish to Agent and each Purchaser Agent
each of the following:

(I) Quarterly Financial Statements. As soon as available and in any event within
forty-five (45) days after the end of each of the first three (3) quarterly
periods of each of its fiscal years, the unaudited consolidated balance sheets
of Performance Guarantor and its consolidated Subsidiaries (including Servicer)
as at the close of each such period and related statements of income and cash
flows for Performance Guarantor and its consolidated Subsidiaries, in conformity
with generally accepted accounting principles subject to normal year-end audit
adjustments and the absence of footnotes, for the period from the beginning of
such fiscal year to the end of such quarterly period, all certified by its chief
financial officer.

(II) Annual Financial Statements. As soon as available and in any event within
ninety (90) days after the end of each fiscal year of Performance Guarantor,
copies of the audited, unqualified, consolidated financial statements (which
shall include balance sheets, statements of cash flows, operations, and
stockholders equity) of Performance Guarantor and its consolidated Subsidiaries
in conformity with generally accepted accounting principles, duly certified by
Deloitte LLP or another nationally recognized firm of independent certified
public accountants reasonably acceptable to Agent, with respect to such fiscal
year (without a “going-concern” or like qualification or exception and without
any qualification or exception as to the scope of such audit).

(III) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit 5.3 to
the Sale Agreement signed by an authorized officer of Performance Guarantor and
dated the date of such annual financial statement or such quarterly financial
statement, as the case may be.

Financial statements shall be deemed to have been delivered if such statements
and information shall have been posted by or on behalf of Performance Guarantor
on its website or shall have been posted on IntraLinks or similar site to which
all of the Agent and Purchaser Agents have been granted access or are publicly
available on the SEC’s website pursuant to the EDGAR system.

 

5



--------------------------------------------------------------------------------

For the avoidance of doubt, so long as Servicer’s financial statements are
consolidated with those of Performance Guarantor at the time when each of the
required reports and documents set forth in this Section 4(vi) is due to be
delivered and Servicer has delivered such reports and documents in accordance
with Section 7.5(a) of the Receivables Purchase Agreement or Section 5.3 of the
Sale Agreement, Performance Guarantor shall not be required to deliver such
reports and documents pursuant to this Section 4(vi).

Section 5. Miscellaneous. (a) Performance Guarantor agrees that any payments
hereunder will be made in accordance with Section 3.3 of the Receivables
Purchase Agreement.

(b) No amendment or waiver of any provision of this Agreement nor consent to any
departure by Performance Guarantor therefrom shall be effective unless the same
shall be in writing and signed by the each of the Purchaser Agents, Agent and
Performance Guarantor. No failure on the part of Agent or any other Beneficiary
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.

(c) This Agreement shall be binding upon and inure to the benefit of the parties
hereto, the other Beneficiaries and their respective successors and assigns. The
parties hereto may not assign, delegate or otherwise transfer any rights or
obligations hereunder except to the extent of any assignment provided pursuant
to Section 13.3 of the Receivables Purchase Agreement, and in any event,
Performance Guarantor shall not assign, delegate or otherwise transfer any of
its obligations or duties hereunder without the prior written consent of Agent.

(d) THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF).

(e) EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT,
ANY OTHER TRANSACTION DOCUMENT OR UNDER ANY AMENDMENT, INSTRUMENT OR DOCUMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
ARISING FROM ANY BANKING OR OTHER RELATIONSHIP EXISTING IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT A JURY.

(f) EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT:

(I) IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED STATES
FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF ANY NEW
YORK STATE

 

6



--------------------------------------------------------------------------------

COURT, IN EITHER CASE SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OTHER TRANSACTION DOCUMENT,
(ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED ONLY IN SUCH NEW YORK STATE OR FEDERAL COURT AND NOT IN ANY OTHER
COURT, AND (iii) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING.

(II) TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS AGREEMENT.

(g) Performance Guarantor agrees that it will from time to time, promptly at the
request of Agent (for itself or on behalf of any other Beneficiary), provide
information relating to the business and affairs of Performance Guarantor as
Agent (for itself or on behalf of any other Beneficiary) may reasonably request.
Performance Guarantor also agrees to do all such things and execute all such
documents as Agent may reasonably consider necessary or desirable to give full
effect to this Agreement and to perfect or preserve the rights and powers of
Agent or any other Beneficiary hereunder or with respect hereto.

(h) The parties hereto hereby agree that any claim under this Agreement by any
Beneficiary shall be made by Agent on such Beneficiary’s behalf.

Section 6. Termination and Performance Guaranty. (a) This Agreement and
Performance Guarantor’s obligations hereunder shall remain operative and
continue in full force and effect until the later of (i) the Final Payout Date,
and (ii) such time as all Guaranteed Obligations are duly performed and
indefeasibly paid and satisfied in full, provided, that this Agreement and
Performance Guarantor’s obligations hereunder shall continue to be effective or
shall be reinstated, as the case may be, if at any time payment or other
satisfaction of any of the Guaranteed Obligations is rescinded or must otherwise
be restored or returned upon the bankruptcy, insolvency, or reorganization of
Originator, MPI or Servicer or otherwise, as applicable, as though such payment
had not been made or other satisfaction occurred, whether or not Agent or any of
the Beneficiaries (or their respective assigns) are in possession of this
Agreement. No invalidity, irregularity or unenforceability by reason of the
Bankruptcy Laws or any insolvency or other similar Law, or any other Law or
order of any Governmental Authority thereof purporting to reduce, amend or
otherwise affect the Guaranteed Obligations shall impair, affect, be a defense
to or claim against the obligations of Performance Guarantor under this
Agreement.

(b) This Agreement shall survive the insolvency of Originator, Servicer, Seller,
any Beneficiary or any other Person and the commencement of any case or
proceeding by or against Originator, Servicer, Seller or any other Person under
any Bankruptcy Law. No automatic stay

 

7



--------------------------------------------------------------------------------

under any Bankruptcy Law with respect to Originator, Servicer, Seller or any
other Person shall postpone the obligations of Performance Guarantor under this
Agreement.

Section 7. Set-off. Each Beneficiary (and its assigns) is hereby authorized by
Performance Guarantor at any time and from time to time, without notice to
Performance Guarantor (any such notice being expressly waived by Performance
Guarantor) and to the fullest extent permitted by Law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) and
other sums at any time held by, and other indebtedness at any time owing to, any
such Beneficiary to or for the credit to the account of Performance Guarantor,
against any and all Guaranteed Obligations of Performance Guarantor, now or
hereafter existing under this Agreement.

Section 8. Entire Agreement; Severability. This Agreement and the Transaction
Documents constitute the entire agreement of the parties hereto with respect to
the matters set forth herein. The rights and remedies herein provided are
cumulative and not exclusive of any remedies provided by Law or any other
agreement, and this Agreement shall be in addition to any other guaranty of or
Collateral security for any of the Guaranteed Obligations. The provisions of
this Agreement are severable, and in any action or proceeding involving any
state corporate or limited liability company law, or any Bankruptcy Law, if the
obligations of Performance Guarantor hereunder would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
Performance Guarantor’s liability under this Agreement, then, notwithstanding
any other provision of this Agreement to the contrary, the amount of such
liability shall, without any further action by Performance Guarantor or any
Beneficiary, be automatically limited and reduced to the highest amount that is
valid and enforceable as determined in such action or proceeding. Any provisions
of this Agreement which are prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

Section 9. Expenses. Performance Guarantor agrees to pay on demand to Agent and
each Beneficiary, as applicable:

(a) all reasonable and documented out-of-pocket costs and expenses incurred by
or on behalf of Agent or any Beneficiary in connection with the negotiation,
preparation, execution and delivery of this Agreement and any amendment of or
consent or waiver under this Agreement (whether or not consummated) including
accountants’, auditors’, consultants’ and attorneys’ fees of single counsel
(and, if necessary, one local counsel in each applicable jurisdiction and
regulatory counsel), and expenses to any of such Persons and the fees and
charges of any nationally recognized statistical rating agency or any
independent accountants, auditors, consultants or other agents incurred in
connection with any of the foregoing.

(b) all reasonable and documented out-of-pocket costs and expenses incurred by
or on behalf of Agent or any Beneficiary in connection with the enforcement of,
or any actual or claimed breach of, this Agreement, including accountants’,
auditors’, consultants’ and attorneys’ fees and expenses (which for the
avoidance of doubt shall not be limited to a single counsel, but shall be
limited to a single counsel for each Purchaser

 

8



--------------------------------------------------------------------------------

Group (and if necessary, one local counsel in each applicable jurisdiction and
regulatory counsel)) to any of such Persons and the fees and charges of any
nationally recognized statistical rating agency or any independent accountants,
auditors, consultants or other agents incurred in connection with any of the
foregoing or in advising such Persons as to their respective rights and remedies
under this Agreement.

(c) all stamp and other similar taxes and fees payable or determined to be
payable in connection with the execution, delivery, filing and recording of this
Agreement.

Section 10. Indemnities by Performance Guarantor. Without limiting any other
rights which any Beneficiary may have hereunder or under applicable Law,
Performance Guarantor agrees to indemnify and hold harmless each Beneficiary and
each of their respective Affiliates, and all successors, transferees,
participants and assigns and all officers, members, managers, directors,
shareholders, controlling persons, employees and agents of any of the foregoing
(each a “PG Indemnified Party”) forthwith and on demand from and against any and
all damages, losses, claims, liabilities and related reasonable and documented
out-of-pocket costs and expenses (including all filing fees, if any), including
attorneys’, consultants’ and accountants’ fees and disbursements but excluding
all Excluded Taxes incurred by any of them and arising out of, relating to or in
connection with: (i) any breach by Performance Guarantor of any of its
obligations or duties under this Agreement or any other Transaction Document to
which it is a party in any capacity; (ii) the inaccuracy of any representation
or warranty made by Performance Guarantor hereunder, under any other Transaction
Document to which it is a party in any capacity or in any certificate or written
statement delivered pursuant hereto or to any other Transaction Document to
which it is a party in such capacity; (iii) the failure of any written
information provided to any such PG Indemnified Party by, or on behalf of,
Performance Guarantor, in such capacity, to be true and correct; (vi) any
negligence or willful misconduct on Performance Guarantor’s part arising out of,
relating to, in connection with, or affecting any transaction contemplated by
this Agreement; or (v) the failure by Performance Guarantor to comply with any
applicable Law, rule or regulation with respect to this Agreement, the
transactions contemplated hereby, the Guaranteed Obligations or otherwise.

Section 11. Addresses for Notices. All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing (including
facsimile and, except for notices and other communications to Performance
Guarantor, email communication) and shall be personally delivered or sent by
express mail or courier or by certified mail, first class postage prepaid, or by
facsimile, to the intended party at the address, facsimile number or email
address of such party set forth in Schedule A of this Agreement or at such other
address, facsimile number or email address as shall be designated by such party
in a written notice to the other parties hereto. All such notices and
communications shall be effective, (a) if personally delivered or sent by
express mail or courier or if sent by certified mail, when received and (b) if
transmitted by facsimile or email, when sent, receipt confirmed by telephonic or
electronic means.

 

9



--------------------------------------------------------------------------------

[Signatures Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Performance Guarantor has executed this Agreement as of the
date first written above.

 

MYLAN INC. By:   /s/ Brian G. Byala Name:   Brian G. Byala Title:   Senior Vice
President and Treasurer

 

S-1



--------------------------------------------------------------------------------

ACCEPTED AND ACKNOWLEDGED, as of the date first written above.

 

THE BANK OF TOKYO-MITSUBISHI

UFJ, LTD., NEW YORK BRANCH,

as Agent on behalf of the Beneficiaries

By:   /s/ Van Dusenbury Name:   Van Dusenbury Title:   Managing Director

 

S-2



--------------------------------------------------------------------------------

SCHEDULE A

ADDRESSES FOR NOTICE

If to Performance Guarantor:

Mylan Inc.

1500 Corporate Drive

Canonsburg, PA 15317

Attn: Treasurer

Tel: (724) 514-1800

Fax: (724) 514-1871

If to Agent:

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

1251 Avenue of the Americas

New York, NY 10020

Attn: Securitization Group

Tel: (212) 782-4913

Fax: (212) 782-6998

 

Schedule A